DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 3 and 5-6 would be allowable if rewritten (1) to overcome all pending objection(s) and all pending rejection(s) set forth in this Office action and (2) to include all of the limitations of the base claim and any intervening claims.

Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Status of Claims
Preliminary Amended Claim(s) 1-7 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following Three-Prong Analysis will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Non-structural generic placeholders that may invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for”.1, 2
Structural placeholders that do not invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “circuit for,” “detent mechanism,” “digital detector for,”  “reciprocating member,” “connector assembly,” “perforation,” “sealingly connected joints,” and “eyeglass hanger member.”3, 4
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“search unit that” (see Claim 1);
“input unit into which” (see Claim 7);
“output unit that” (see Claim 7); and
“control unit that” (see Claim 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

	
Claim Objections
Claim(s) 1 and 7 is/are objected to because of the following informalities:  

Claim(s) 1 do/does not follow the convention of separating distinct components/steps of the claims with line spacings or line indentations.  In this case, Claim 1 does not separate the preamble from the distinct components/steps of the claim using a colon; therefore, the claim as presented fails MPEP § 608.01(i), “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”.

Claim 7 has the same discrepancies as Claim 1 and objected to in like manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Machine Translation from Japanese to English of WO 2015/162949 A1 (hereafter “D1”)

Regarding Claim 1, NPL-U discloses an information processing system (e.g., “communication system”; see at least [0009]-[0010], [0013] and Fig. 1 with associated text) comprising[:]
a search unit (e.g., “computer program”) that performs route search (e.g., “requests an emotion navigation for guiding the user”) on the basis of route search information that is input, to output a result searched by the search unit (see at least [0066]-[0067], unit.),
wherein the search unit performs the route search on the basis of the route search information (see at least [0066]-[0067], [0086]-[0108]; D1 discloses “In response to such a request, guidance information for guiding the user to a place and a route in which a predetermined feeling is associated is generated on the basis of the current position information and the feeling map of the user on the server 2 side, and returned to the client 1”.), and 
emotion information obtained from artificial intelligence (e.g., “learning result”) that generates an emotion of the same quality as in an emotion of a searcher (e.g., “user”) (see at least para [0020]-[0029], [0031], [0034]-[0035], [0038]).

Regarding Claim 2, D1 discloses wherein the emotion generated by the artificial intelligence is generated on the basis of at least information that is input by the searcher and information based on an activity of the searcher (see at least [0027]-[0028], [0042]-[0044], [0058], [0085], [0087]-[0091]; D1 discloses the generated route uses information from emotion map DB 24 as the user performs a travel activity tracked by GPS continuously.).

Regarding Claim 7, D1 discloses an information processing device (e.g., “computer”; see at least para [0012]) comprising[:]
an input unit into which route search information is input (see at least [0066]-[0067], [0086]-[0108], [0148]; D1 discloses “computer programs” is the means-plus-function interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof regarding unit.),
an output unit that outputs a result of route search (see at least [0066]-[0067], [0086]-[0108], [0148]; D1 discloses “CPU” and/or “computer programs” is/are the means-plus-function interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof regarding unit
a control unit that controls the input unit and the output unit,
wherein the control unit controls the output unit to output the result of the route search performed on the bases of the route search information input into the input unit  (see at least [0066]-[0067], [0086]-[0108], [0148]; D1 discloses “CPU” and/or “computer programs” is/are the means-plus-function interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof regarding unit.) and
emotion information obtained from artificial intelligence (e.g., “learning result”) that generates an emotion of the same quality as in an emotion of a searcher (e.g., “user”) (see at least para [0020]-[0029], [0031], [0034]-[0035], [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over D1.

Regarding Claim 4, D1 discloses in one example wherein a route to be searched by the search unit includes a route to move by a vehicle (see at least Fig. 8-9 with associated text; in particular, [0103] and [0106]. Fig. 8-9 show an overhead view of roads and streets.).
The one example from D1 does not directly disclosed a target.
Another example from D1 teaches a target (e.g., “a content” and/or “movie theater”) to be searched (see at least [0116]-[0120]). It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify one example from D1’s invention by incorporating content navigation as taught by another example from D1 in order to plan a route based on a user’s content preferences and current location.

Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        2 MPEP § 2181 (I)(A), first paragraph
        3 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        4 MPEP § 2181 (I)(A), second paragraph